DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The Amendment filed February 28, 2022 has been entered. Claims 21-27 and 37 are pending. Claims 1-20 and 28-36 have been canceled. Claims 21-22 and 25 have been amended. Claim 37 is new.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “wherein the at least one powdered micronutrients is at least one water-soluble vitamin…etc”. However, claim 23 depends from claim 21, which recites that the powdered micronutrient in water-insoluble. Therefore, it is not clear how the water-insoluble micronutrient can be a water-soluble vitamin as recited in claim 23. 

  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Misaki et al. (US Patent No. 4,765,996; Aug. 23, 1988) in view of Steiger (US 2011/0206826 A1; Aug. 25, 2011) as evidenced by Jouki et al. (“Some Physical Properties of Rice Seed”, July 1, 2012, Research Journal of Applied Sciences, Engineering and Technology 4(13): 1846-1849).
Regarding claims 21, 22 and 25, Misaki discloses a method of producing washable fortified polished (e.g. milled) rice product comprising:
 steaming milled rice grains, drying the milled rice grains and sieving the milled rice grains (col 3 lines 15-45, See Examples cols 5-9). 
With respect to steaming to denature and soften the entire intact surface of the milled rice grains, the examiner notes that Misaki fails to specifically teach that the steaming step denatures and softens the surface, however, as Misaki teaches a steaming step, which is the same as the instant invention, the steaming step of Misaki is considered to denature and soften the entire intact surface of the milled rice grains. 
With respect to drying to restore the intact surface of the milled rice grains, the examiner notes that Misaki fails to specifically teach that the drying step restores the surface, however, as Misaki teaches a drying step, which is the same as the instant invention, the drying step of Misaki is considered to restore the intact surface of the milled rice grains. 
Misaki additionally teaches forcing at least one water-insoluble micronutrient to penetrate into the surface of the intact milled rice grains to form fortified milled rice grains (col 3 lines 15-45, See Examples cols 5-9). Misaki teaches that the micronutrient can be in powdered form (See Examples). 
Misaki teaches that the micronutrients can be incorporated or deposited in or on the polished rice grains, or milled rice grains (col 3 lines 15-2). Misaki teaches that the micronutrients can be incorporated in the rice grains and also spray coated onto the rice grains after the steaming and drying process (col 3 lines 15-45, See Examples cols 5-9).  Therefore, Misaki teaches that the forcing at least one powdered water-insoluble micronutrient can occur after a steaming step. 
While Misaki discloses a method of enriching rice with nutrients by spraying the nutrients onto the rice (col 4 lines 1-10; See Examples), Misaki fails to specifically teach that such spraying forces the micronutrients into the rice grains. Jouki discloses that rice grains are porous and therefore as the micronutrients are sprayed onto the rice, some micronutrients would penetrate the rice grains as evidenced by Jouki. As the spraying of Misaki results in micronutrients being forced, or pushed into the rice grains due to the porosity of the rice grains, Misaki is considered to teach forcing the micronutrients into the denatured rice grains by pushing the micronutrient into the denatured rice grains by spraying. 
Further as stated above, Misaki additionally teaches that the micronutrients can be incorporated into the rice grains and therefore the milled rice grains of Misaki are considered to have a micronutrient that penetrates into the surface of the rice grains. 
With respect to removing unpenetrated powdered micronutrient by air blowing sieving or a combination thereof, the examiner notes that Misaki teaches sieving the grains after drying to remove the agglomerated and crushed rice grains to give intact rice grains (See Examples). Misaki teaches that micronutrients can be incorporated into the rice grains before such step and therefore the sieving step of Misaki would result in removed unpentrated powdered micronutrient. 
With respect to the exact processing steps, the examiner notes that Misaki teaches drying followed by sieving, which occurs before spray coating the micronutrient onto the rice grains, while the instant invention performs sieving followed by drying after forcing the micronutrient into the rice grains. However, the exact order is merely an obvious variant over the prior art as the selection of any order of performing process steps is obvious in the absence of new or unexpected results. 
As stated in MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Therefore, as Misaki teaches the same processing steps, in a different order, but results in a similar product as claimed, a washable fortified milled rice grain, the claim order of performing the process steps is merely an obvious variant over the method of Misaki. The examiner notes that drying or sieving after spray coating the micronutrient would not result in a new or unexpected product as Misaki teaches that the micronutrient is incorporated or deposited in or on the polished rice grains to produce a washable fortified milled rice grain. It would have been obvious to one of ordinary skill in the art to dry and sieve the milled rice grains of Misaki after spray coating in order to ensure that the coating becomes dry and also removing any coating that has not adhered to the rice grains.
 As stated above, Misaki teaches forcing at least one powdered water-insoluble micronutrient into the rice grains by pushing using spray. Misaki fails to specifically teaches that the spraying is high speed spray, however, as the claims do not specify what high speed spray is, the spraying of Misaki is considered to be high speed spray as it results in a micronutrient being forced into the rice grains, which is the same as claimed. 
Misaki additionally teaches that the method results in a washable fortified milled rice grain product, where the less of nutrients during washing is minimized (col 5 lines 40-450. Misaki teaches that the nutrients used for enriching the milled rice can be minerals such as iron (col 2 lines 40-50). 
Therefore, as Misaki teaches that loss of nutrients in minimized and that the nutrient can be iron, Misaki teaches that iron can be forced into the rice grains and remains imbedded therein with a high retention rate of at least 93% (e.g. a loss of nutrients not more than 7%, col 7 lines 35-52), thus falling within the claimed retention rate of about 85%. 
Further, Misaki teaches that the amount of loss during washing is directly related to the amount of type of ingredients in the coating and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of type of ingredients in the coating to result in a desired nutrient retention rate. 
While Misaki teaches that the nutrients used for enriching the milled rice can be minerals, Misaki fails to additionally teach that the mineral can be zinc. 
Steiger teaches reconstituted rice enriched with one or more powdered micronutrients, wherein the micronutrient can be a mineral, such as zinc ([0015] and [0029]). Steiger teaches that enriching the rice with minerals aids in curing mineral deficiency in consumers ([0003]). 
It would have been obvious to one of ordinary skill in the art to have the mineral of Misaki be zinc as Steiger teaches that it is well known in the art to enrich rice with zinc. Using zinc as the micronutrient in Misaki would yield the predictable result of providing a milled rice fortified with zinc to cure mineral deficiency based upon what is taught by Steiger.  Further, this is a simple substitution of one known mineral for another to enrich rice grains.
Additionally, using zinc in the method of Misaki would yield a high retention rate of at least 93% (e.g. a loss of nutrients not more than 7%, col 7 lines 35-52) as stated above, thus falling within the claimed retention rate of about 94%. 
Further, Misaki teaches that the amount of loss during washing is directly related to the amount of type of ingredients in the coating and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of type of ingredients in the coating to result in a desired nutrient retention rate. 
Misaki teaches that the structure of the milled rice grains remains intact throughout the process. 
Regarding claims 23, Misaki teaches that the at least one powdered micronutrient can be vitamins, minerals and amino acids (col 2 lines 40-50).
Regarding claim 24, Misaki teaches that the micronutrient can be a water-insoluble fortificant (col 3 lines 20-30).
Regarding claim 26, Misaki discloses a fortified rice product (See Examples).
Regarding claim 27, Misaki discloses that the fortified rice can be mixed with non-fortified rice (See Examples).
Regarding claim 37, as stated above, Misaki teaches that the micronutrients can be incorporated or deposited in or on the polished rice grains, or milled rice grains (col 3 lines 15-2). Misaki teaches that the micronutrients can be incorporated in the rice grains and also spray coated in a pan onto the rice grains after the steaming and drying process (col 3 lines 15-45, See Examples cols 5-9). 
Misaki fails to specifically teach rubbing the micronutrient into the rice grains, however, the examiner notes that Misaki teaches using a rotary coating pan to perform the process and therefore some rubbing would occur between the rice grains and the micronutrient during the spraying process such that it is incorporated or deposited in or on the polished rice grains.  


Response to Arguments
Applicant’s arguments filed Feb. 28, 2022, with respect to the rejection of under 103 over Steiger as the primary reference have been fully considered and are persuasive.  Steiger fails to teach fortifying milled rice grains where the rice grain structure remains intact. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Misaki, which teaches fortifying intact milled rice grains with powdered micronutrients (see rejection above).
Therefore, a 103 rejection is maintained. 


Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791